Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because most of the reference characters set forth in the drawings are illegible. Examiner requests that the numbers be more clearly set forth in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the sealing element and the tubular mounting portion shown in the figure are not distinguishable from each other due to the dark shading of both.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing element with a smaller diameter than the cylindrical end surface must be shown or the feature(s) canceled from the claim(s) (e.g. see claim 2). The drawings show that the sealing element has a greater outer diameter than the cylindrical end surface.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claims are objected to because of the following informalities: 
Claims 1 and 11 set forth “a sealling element” which should be changed to a sealing element.
Claim 9 sets forth the limitation of “project” but this limitation should be “projects.”
Claim 9 is missing a period so there needs to be a period added to the end of the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 11 are indefinite because it is not understood what structure is set forth by the limitation of “a solid of rotation.” For example, is this language setting forth a solid material or a limitation involving a rotational function of the sealing element? It is not clear, thus the claim is indefinite. 
Claims 3, 5, 11, and 13 set forth that “the keying portion has a bracket force-fitted inside the shaped wall” but this language is not clear. For example, a plain reading of this language sets forth that the bracket is attached to the shaped wall via a force-fitting. However, there is no support for this interpretation. The drawings appear to set forth that the bracket is force-fitted inside the outer ring 20 (e.g. see Fig. 1). Examiner recommends simply adding “of” between inside and shaped wall to more clearly set forth the limitation. 
Claim 13 is additionally indefinite because the claim sets forth limitations that are repeated from claim 11 and set forth in a manner that it is not clear whether the limitations of claim 11 provide the antecedent basis for such or whether claim 13 is setting forth additional components (e.g. stiffening elements) separate from that which is already set forth in claim 11. As noted below, the claim is also rejected under 35 U.S.C. 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim sets forth the same limitations from the last 5 lines of claim 11 from which claim 13 depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim is rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9505264 to Morello et al. (“Morello”)
Regarding claim 6, Morello discloses a cover 30 for a wheel hub assembly comprising: a keying portion 32 configured for inserting into a tubular mounting portion 23 of an outer ring 13 of a wheel hub assembly, wherein the cover is made of a plastic material (col. 3, ln 18-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morello in view of US Patent Application Publication 20020126926 to Ohtsuki et al. (“Ohtsuki”).
Regarding claim 1, Morello discloses a wheel hub assembly having a central axis (X), the wheel hub assembly comprising: an outer ring 13 provided with a tubular mounting portion 23; and a cover 30 having a keying portion 32 which is inserted inside the tubular mounting portion (see Fig. 1); wherein the cover is made of plastic material (col. 3, ln 18), further wherein the keying portion comprises an annular seat made of plastic (as evident from Fig. 1; col. 3, ln 53-54) and a sealing element 80 made of resilient material (col. 5, ln 8), further wherein the sealling element is defined by a solid of rotation mounted inside the annular seat over a portion of the annular seat so as to project radially outside of the annular seat to make contact with the tubular mounting portion of the outer ring thereby sealingly closing the wheel hub assembly (as evident from Fig. 1; see col. 5, ln 6-9). 
Morello does not expressly disclose that the sealing element is made of rubbery elastic material or that the sealing element extends over a whole of an axial length of the annular seat. Ohtsuki discloses a rubber seal 22 (see [0085], ln 5) that extends across an entire length of a mounting portion of a bearing cover (see Fig. 7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the need for precise tolerances (even more so than already set forth) while maintaining complete seal due to the compressible characteristic of a rubber seal and to further protect the bearing internals from contamination. 
Regarding claim 4, Morello in view of Ohtsuki discloses the wheel hub assembly of claim 1, wherein the seat is axially bounded by two radial edges for axially containing the sealing element which projects radially outside of at least a first radial edge of the two radial edges (as evident from Fig. 1, the seal has a greater radial height relative to the adjacent radial edge).
Regarding claim 7, Morello discloses the cover of claim 6, wherein the keying portion comprises an annular seat made of plastic (col. 3, ln 53-55) and a resilient sealing element 80 but Morello does not expressly disclose that the sealing element is made of rubbery elastic material. Ohtsuki discloses a rubber seal 22 (see [0085], ln 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the need for precise tolerances (even more so than already set forth) while maintaining a complete seal due to the compressible characteristic of a rubber seal and to further protect the bearing internals from contamination.
Regarding claim 8, Morello in view of Ohtsuki discloses the cover of claim 7, wherein the sealing element is defined by a solid of rotation mounted inside the annular seat (as evident from Fig. 1) but does not disclose that the seal is over a whole of an axial length of the annular seat. Ohtsuki discloses a rubber seal 22 (see [0085], ln 5) that extends across an entire length of a mounting portion of a bearing cover (see Fig. 7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the need for precise tolerances (even more so than already set forth) while maintaining complete seal due to the compressible characteristic of a rubber seal and to further protect the bearing internals from contamination. 
Regarding claim 9, Morello in view of Ohtsuki discloses the cover of claim 8, wherein the sealing element has a height dimension such that the sealing element project radially outside of the annular seat (as evident from Fig. 1 of Morello wherein the ring has a greater radial height than the end adjacent to it).
Regarding claim 10, Morello in view of Ohtsuki discloses the cover of claim 9, wherein the sealing element is configured to, when mounted inside the annular seat, make contact with the tubular mounting portion of the outer ring thereby sealingly closing the wheel hub assembly (as evident from Fig. 1 of Morello).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morello and Ohtsuki in further view of US 10093126 to Weigand.
Regarding claim 2, Morello in view of Ohtsuki discloses the wheel hub assembly of claim 1, but wherein the sealing element has an elastic modulus that ensures an angularly and axially stable connection between said annular seat and sealing element (as evident from Fig. 1 of Morello) but does not disclose that the annular seat has a cylindrical end surface and the sealing element has a nominal diameter with a radially outward length dimension smaller than a length of an outer diameter of the cylindrical end surface. Wiegand discloses a seal with a diameter less than a diameter of a diameter of end surfaces (e.g. 47) of a cap (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent detachment of the seal such that there is an axial retention means provided within the cap.
Claim(s) 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morello and Ohtsuki in further view of US 20070052284 to White et al. (“White”).
Regarding claim 5, Morello in view of Ohtsuki discloses the wheel hub assembly of claim 4, wherein the cover has a shaped end wall 31, further wherein the keying portion has a bracket force-fitted inside the shaped wall so as to extend projecting from said shaped wall along the axis (X) and having a free end folded back radially away from the axis (X) and defining a second radial edge of the said two radial edges (as evident from Fig. 1 of Morello). With respect to the limitation of folded back, such is a product by process limitation so the limitation of folded back does not receive patentable weight. See MPEP 2113.
Morello in view of Ohtsuki does not disclose that the end wall has shaped stiffening elements. White discloses an end wall 136 with stiffening elements 131 (see Fig. 3 and last 4 lines of [0044]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the end cap therein mitigating the opportunity for premature failure or breakage of the end cap. 
Regarding claim 11, Morello in view of Ohtsuki discloses the wheel hub assembly as recited as discussed above for claim 1 with the same motivation provided therein and wherein the cover has a shaped end wall 31, further wherein the keying portion has a bracket force-fitted inside the shaped wall so as to extend projecting from said shaped wall along the axis (X) and having a free end folded back radially away from the axis (X) and defining a second radial edge of the said two radial edges (as evident from Fig. 1 of Morello). With respect to the limitation of folded back, such is a product by process limitation so the limitation of folded back does not receive patentable weight. See MPEP 2113.
Morello in view of Ohtsuki does not disclose that the end wall has shaped stiffening elements. White discloses an end wall 136 with stiffening elements 131 (see Fig. 3 and last 4 lines of [0044]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the end cap therein mitigating the opportunity for premature failure or breakage of the end cap. 

Claim(s) 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morello and Ohtsuki, Weigand and White.
Regarding claim 3, Morello in view of Ohtsuki and Wiegand discloses the wheel hub assembly of claim 2, wherein the cover has a shaped end wall (Fig. 1 of Morello) wherein the keying portion has a bracket force-fitted inside the shaped wall so as to extend projecting from said shaped wall along the axis (X) (as evident from Fig. 1 of Morello) and having a free end 39 folded back radially away from the axis (X) and defining a second radial edge of the said two radial edges (as evident from Fig. 1 of Morello). With respect to the limitation of folded back, such is a product by process limitation so the limitation of folded back does not receive patentable weight. See MPEP 2113. 
Morello in view of Ohtsuki and Wiegand does not disclose that the end wall has shaped stiffening elements. White discloses an end wall 136 with stiffening elements 131 (see Fig. 3 and last 4 lines of [0044]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the end cap therein mitigating the opportunity for premature failure or breakage of the end cap. 
Regarding claim 12, Morello in view of Ohtsuki and White discloses the wheel hub assembly of claim 11, wherein the sealing element has an elastic modulus that ensures an angularly and axially stable connection between said annular seat and sealing element (as evident from Fig. 1 of Morello) but does not disclose that the annular seat has a cylindrical end surface and the sealing element has a nominal diameter with a radially outward length dimension smaller than a length of an outer diameter of the cylindrical end surface. Wiegand discloses a seal with a diameter less than a diameter of a diameter of end surfaces (e.g. 47) of a cap (see Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of preventing an inadvertent detachment of the seal such that there is an axial retention means provided within the cap.
Regarding claim 13, Morello in view of Ohtsuki, White, and Wiegand discloses the wheel hub assembly of claim 12 which includes all of the limitations of claim 13 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617